Citation Nr: 1109302	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-41 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1968 to December 1969, with prior unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for PTSD.  

Procedural History

The appellant filed his original claims of entitlement to service connection for PTSD, hypertension, thyroid disorder, and diabetes mellitus, Type II (DM), as well an increased rating claim for malaria residuals in November 2006.  A January 2008 rating action granted entitlement to service connection for PTSD and assigned a 10 percent disability rating.  The remaining claims of entitlement to service connection were denied and the increased rating claim for malaria was continued as noncompensable.  The appellant submitted a Notice of Disagreement (NOD) with the 10 percent assignment for his PTSD as well as the denial of the remaining service connection claims in June 2008.  

Thereafter, a January 2009 rating action continued the appellant's 10 percent disability rating for PTSD as well as the denial of his remaining service connection claims.  The appellant submitted a second NOD with this determination in February 2009.  A September 2009 rating action granted the appellant's claim of entitlement to service connection for DM.  In view of the foregoing, this issue has been resolved and is not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The RO simultaneously issued a September 2009 Statement of the Case addressing the appellant's increased rating claim for PTSD and the remaining claims of entitlement to service connection for hypertension and thyroid disorder.  In October 2009, the appellant submitted a timely Substantive Appeal, indicating that he wished only to perfect the issue of entitlement to an increased disability rating for his PTSD.  As such, the remaining service connection issues will not be addressed further herein.

In January 2011, the appellant testified before the undersigned Veterans Law Judge during a Board video conference hearing.  A transcript of this proceeding has been associated with the appellant's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim.

During the appellant's Board hearing, he indicated that he believed his PTSD to be more severe than contemplated by his currently assigned 10 percent disability rating.  He also indicated that he had begun receiving treatment at a VA facility.  Review of the record does not reveal any VA treatment records.  Accordingly, the Board finds that the appellant's VA treatment records must be obtained and associated with the claims file.

Further, the Board notes that the only VA PTSD compensation and pension examination of record is dated in December 2007.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Based on the appellant's testimony, the Board finds that a new VA PTSD examination must be performed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records for the appellant.  Any response received in association with this query should be associated with the appellant's claims file.

2.  After obtaining any outstanding treatment records, schedule the appellant for a VA PTSD examination with an appropriate expert to determine the current severity of the appellant's disability.  The VA examiner should thoroughly review the appellant's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note that this has been accomplished in the examination report.  The examination report must be typed.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed and if not, implement corrective procedures. 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased initial disability evaluation for PTSD should be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

